Dismissed and Memorandum Opinion filed September 1, 2005








Dismissed and Memorandum Opinion filed September 1,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00871-CR
____________
 
REYES MEDRANO,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Court at Law
Waller County,
Texas
Trial Court Cause No. CC04-705
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to driving while
intoxicated.  In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced
appellant on August 12, 2005, to confinement for 120 days in the Waller County
Jail, probated for one year, and assessed a $800 fine.  Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 1, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.
Do Not Publish C Tex. R. App.
P. 47.2(b).